MEMORANDUM OPINION
                                          No. 04-12-00234-CV

                                     IN THE INTEREST OF J.G.

                      From the 166th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-PA-01385
                              Honorable Richard Garcia, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Karen Angelini, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 19, 2012

AFFIRMED

           This is an appeal from the trial court’s termination of appellant’s parental rights. See TEX.

FAM. CODE ANN. § 161.001 (West Supp. 2012). Appellant’s court-appointed attorney filed a

brief containing a professional evaluation of the record and demonstrating that there are no

arguable grounds to be advanced. Counsel concludes that the appeal is without merit. The brief

meets the requirements of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04–03–

00096–CV, 2003 WL 21157944, at * 4 (Tex. App.—San Antonio 2003, order) (applying Anders

procedure in appeal from termination of parental rights), disp. on merits, 2003 WL 22080522

(Tex. App.—San Antonio 2003, no pet.). Counsel provided appellant with a copy of the brief.
                                                                                   04-12-00234-CV


Appellant was informed of his right to review the record and advised of his right to file a pro se

brief. Appellant has not filed a brief.

        After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The judgment of the trial court is affirmed. We grant counsel’s motion to

withdraw. Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.); Bruns v.

State, 924 S.W.2d 176, 177 n. 1 (Tex. App.—San Antonio 1996, no pet.).



                                                 Karen Angelini, Justice




                                               -2-